Name: Commission Regulation (EEC) No 2889/90 of 5 October 1990 laying down definitive measures on the issuing of STM licences for milk and milk products
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy;  international trade
 Date Published: nan

 6. 10 . 90 Official Journal of the European Communities No L 276/25 COMMISSION REGULATION (EEC) No 2889/90 of 5 October 1990 laying down definitive measures on the issuing of STM licences for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas the Commission Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten (3), as last amended by Regu ­ lation (EEC) No 1637/90 (4), fixes the indicative ceiling for imports into Spain of certain products in the milk and milk products sector for 1990 ; Whereas application for STM licences lodged in the week 2 to 7 July 1990 for categories of cheese 5 and 6, in the week 30 July to 3 August for category of cheese 3 and in the week 3 to 8 September for category of cheese 2 cover quantities exceeding that fraction of the indicative ceiling applying for the third quarter of 1990 ; Whereas the Commission accordingly adopted by an emergency procedure appropriate interim protection measures by Regulation (EEC) No 2016/90 (% (EEC) No 2352/90 (*) and (EEC) No 2369/90 Q ; whereas definitive measures must be adopted ; whereas, in view of the situa ­ tion of the market in Spain, at present an increase in the indicative ceiling cannot be contemplated ; Whereas, as a definitive measure as mentioned in Article 85 (3) of the Act, suspension of the issuing of STM licences provided for in Articles 1 (2) of Regulations (EEC) No 2016/90, (EEC) No 2352/90 and (EEC) No 2639/90 should be extended until the end of the third quarter of 1990 and provision should be made for the date on which further applications may be submitted in order to avoid any disturbance of the Spanish market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . The issuing of STM licences for products in the milk and milk products sector referred to in Regulations (EEC) No 2016/90, (EEC) No 2352/90 and (EEC) No 2639/90 is hereby suspended until 30 September 1990 inclusive. 2. Applications for STM licences introduced from 24 September 1990 are taken into consideration in respect of that fraction of the indicative ceiling applying for the fourth quarter of 1990. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 October 1990. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ-No L 55, 1 . 3 . 1986, p. 106. (*) OJ No L 293, 27 . 10 . 1988, p. 7. (3) OJ No L 58, 1 . 3 . 1986, p. 28 . ( «) OJ No L 153, 19 . 6. 1990, p. 24. O OJ No L 181 , 14. 7. 1990, p. 19. $ OJ No L 215, 10 . 8 . 1990, p. 14. 0 OJ No L 251 , 14. 9 . 1990, p. 11 .